Siebeckeb, T.
Appellant’s attack upon the findings of fact of the trial court is particularly directed to the finding that the encroachment upon the public street, as alleged and specified in the complaint, was not supported by the evidence. The bill of exceptions in the case does not contain any written exception to the findings made by the court. That exceptions to findings are necessary under the statute to a review on appeal of the evidence on the issues covered by the court’s findings is clearly established by the decisions of this court. Secs. 2870, 2875, Stats. (1898) ; Treloar v. Osborne, 98 Wis. 461, 74 N. W. 99; Evenson v. Bates, 58 Wis. 24, 15 N. W. 837; Lederer v. Estate of Kohn, 100 Wis. 662, 76 N. W. 604; Nichols v. Superior, 109 Wis. 643, 85 N. W. 428.
The argument is made that this requirement is met by the exception taken to the refusal of the court to find the facts as appellant requested. As appears in the foregoing statement, appellant’s exception to such refusal is a general one to the refusal to make a long list of findings. Some of the court’s findings cover the proposed findings and are in effect as requested. Others are adverse to those proposed, while some of the proposed findings are not embraced in the court’s findings. If an exception to a refusal to find as requested could be treated as an exception to the findings of the court in conflict therewith, yet this exception is too general to be available on appeal. Taft v. Kessel, 16 Wis. 273; Bailey *34v. Costello, 94 Wis. 87, 68 N. W. 663. But we do not perceive Row an exception, to a refusal to find as requested can be deemed an exception to a finding as made by tbe court, even tbougb tbe requested finding is on tbe issue embraced in tbe finding actually made by tbe court. Tbe function of an exception is to point out specifically to tbe trial court some particular matter as erroneous, and tbis cannot be accomplished by requesting a finding wbicb merely negatives tbe finding of tbe court. To bold tbe exception to tbe refusal of such a requested finding a sufficient specification of error in courts’ findings would necessarily bide tbe exception in uncertainty and confusion. Sucb an exception would fail to point out tbe 'errors complained of with sufficient particularity. We deem tbe statutes and decisions on tbis question conclusive and to be to tbe effect that, to entitle a party to a review on appeal of tbe evidence, written exceptions must be filed with tbe clerk, as provided by sec. 2870, Stats. (1898).
Under these circumstances tbe only question for consideration is, Do tbe pleadings and findings of tbe court support tbe judgment? We find nothing in tbe record that raises any question of tbe correctness of tbe judgment awarded upon tbe pleadings and tbe findings of tbe court, and it must stand.
By the Court. — Judgment affirmed.